Citation Nr: 0736010	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  02-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board issued an August 2004 decision denying the 
veteran's claim for service connection for an anxiety 
disorder, and also service connection for lumbar and cervical 
spine disorders.  He appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
July 2006 Order, the Court affirmed the Board's denial of 
service connection for the lumbar and cervical spine 
disorders, so those claims are no longer at issue.  

In that same July 2006 Order, however, the Court vacated the 
Board's decision as to the anxiety disorder issue and 
remanded this claim to the Board for readjudication in 
compliance with directives specified.  Specifically, the 
Court indicated the Board must provide adequate reasons and 
bases for its determination that a medical nexus opinion was 
not necessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2005) and 38 C.F.R. § 3.159(c)(4) 
(2007).

After receiving this case back from the Court, the Board sent 
the veteran a letter in March 2007 informing him he had 90 
days to submit additional evidence.  He responded later that 
same month, submitting an additional personal statement with 
a waiver of his right to have the RO initially consider it.  
He further asked the Board to please proceed immediately with 
the readjudication of his claim.




FINDING OF FACT

There is no credible evidence of an anxiety disorder during 
service or for many years after, and no competent or credible 
evidence of a link between the veteran's current anxiety 
disorder and his period of active military service.


CONCLUSION OF LAW

An anxiety disorder was not incurred or aggravated during 
service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letter dated in May 
2002, the RO advised the veteran of the evidence needed to 
substantiate his service-connection claim and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO did not, however, provide pre-decisional VCAA notice 
that a downstream disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Regardless, since service connection 
is being denied, no disability rating or effective date will 
be assigned, so not providing additional notice concerning 
these downstream elements of the claim is moot and, 
therefore, at most harmless error.
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board observes the RO correctly issued the 
May 2002 VCAA letter prior to initially adjudicating the 
claim in July 2002.  Mayfield v. Nicholson, 
07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
But the letter did not ask the veteran to provide any 
evidence in his possession pertaining to his claim.  
Pelegrini, 18 Vet. App. at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the content of the 
four elements of VCAA notice is presumed prejudicial, and VA 
has the burden of rebutting this presumption by showing the 
error was not prejudicial to the veteran, i.e., harmless, in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

Thus, in this case, to the extent it may be argued there is a 
presumption of prejudice due to the content error in failing 
to provide Dingess notice and 4th element VCAA notice, any 
prejudice has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, it is reasonable to expect he understands from the 
notice provided what was needed.  

Specifically, the veteran submitted personal statements and 
private medical records.  He did not indicate that any 
additional private or VA medical evidence remains 
outstanding.  In fact, as mentioned, in his March 2007 90-day 
response letter (following the return of his case to the 
Board from the Court), he indicated he did not have anything 
more to submit aside from his own personal statement.  
Further, the actual May 2002 VCAA notice provided by VA is 
clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the service-connection claim.  Moreover, with regard to the 
fourth element of VCAA notice, the May 2002 letter advised 
him that VA required "additional information or evidence."  
Hence, he was aware that additional evidence was required to 
substantiate his claim.  So all things considered, he was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his VA treatment records, and 
his private medical records.  He also had a VA psychiatric 
examination.  He has not identified any other VA or private 
medical records relevant to the claim on appeal that need to 
be obtained.  

As already alluded to, the Court vacated the Board's prior 
decision and remanded this claim for the Board to provide 
adequate reasons and bases as to why a nexus medical opinion 
was not required in order to adjudicate this anxiety disorder 
claim.  See generally McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McClendon and the 
pertinent statute and regulation are not met in this case.  
There is neither credible evidence of an anxiety disorder 
during service nor credible evidence of a presumptive 
disorder (such as a psychosis) within one year of service.  
An SMR mental health evaluation at the time the veteran 
allegedly experienced anxiety in service is unremarkable for 
any psychological or psychiatric disorder.  Further, there is 
no medical evidence suggesting his current anxiety disorder 
is related to his military service or credible lay evidence 
of continuity of symptomatology for his anxiety disorder 
since service.  His lay assertions are overwhelmingly 
outweighed by the absence of complaints of or treatment for 
an anxiety disorder until over 30 years after his discharge 
from service.  As his service and post-service medical 
records provide no basis to grant his claim, and in fact 
provide evidence against his claim, the Board finds no basis 
for scheduling a VA examination to obtain a medical nexus 
opinion.  Requesting a nexus opinion under these 
circumstances would be tantamount to a fishing expedition 
based on no more than a speculative hope that relevant 
evidence would be found.  And this is an insufficient basis 
for assisting the veteran in this regard.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran alleges his anxiety disorder began during service 
in May 1971 due to the Army's delay in issuing a hardship 
discharge for him to care for his mother who was sick at the 
time.  He states that he had to wait for five months until he 
could see her, and the feelings of fear and anxiety that 
began at that time continue to this day.  See his August 2002 
Notice of Disagreement (NOD); November 2002 statement 
associated with his substantive appeal (VA Form 9); and 
August 2004 motion for reconsideration.    

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Considering this, a July 2002 VA psychiatric examiner 
diagnosed the veteran with anxiety disorder, not otherwise 
specified (NOS).  In addition, VA outpatient records dated in 
2002 document treatment for this disorder with therapy and 
medication (paroxetine).   Therefore, the evidence clearly 
shows a current psychiatric disorder.  

The veteran's SMRs, however, are entirely unremarkable for 
any complaints of or treatment for a psychiatric disorder of 
any sort - including anxiety.  In fact, a September 1971 
report of mental status evaluation obtained as part of his 
hardship discharge examination noted he had no significant 
mental illness and met the standards for retention.  Even he 
did not report any issues concerning fear, anxiety, or 
depression.  His DD Form 214 indicates he was granted a 
hardship discharge in September 1971.  So his SMRs do not 
lend credence to his assertions regarding the onset of his 
current anxiety disorder during service, as they are negative 
for any evidence of an anxiety disorder at that time.

Post-service, the first evidence in the claims file of 
complaints or treatment for anxiety is in the VA treatment 
records dated in 2002, so over 30 years after the veteran's 
discharge from service.  In addition, in his August 2002 NOD 
he admitted that he did not seek treatment for his alleged 
symptoms until many years after service.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regards to continuity of symptomatology, the Board 
acknowledges throughout the appeal the veteran repeatedly 
indicates that he experienced feelings of anxiety and 
depression commencing in service and continuing 
intermittently throughout the years, gradually worsening over 
time.  He indicates that he experienced severe depression and 
suicidal thoughts within six months of his discharge from 
service.  See his August 2004 motion for reconsideration and 
his March 2007 statement.  In this regard, he is indeed 
competent to report psychiatric symptoms of anxiety (feeling 
nervous, etc.) and depression from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).   In this vein, the 
veteran's lay contentions in this case are outweighed by the 
post-service medical record which, as a whole, indicates he 
admittedly did not receive treatment for his anxiety disorder 
until decades after discharge from service.  See id.  
Specifically, his lay assertions are less credible and 
probative in light of the lack of corroborating medical 
evidence in service and for decades after.  Further, in his 
original May 2002 claim, he stated his anxiety disorder began 
in 1991, many years after service, contradicting his later 
assertions regarding the date of onset of the disorder.  
Simply stated, if he has been suffering from an anxiety 
disorder since May 1971, the Board finds it highly unlikely 
that he would have waited until 2002 to seek out medical 
treatment for the disorder, especially given the alleged 
severity of this disorder, even by his own admission.

Therefore, service connection cannot be established based on 
chronicity in service or continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  Likewise, since there is no objective indication of a 
psychosis within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.    

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's current anxiety 
disorder to his period of active service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
Absent such evidence of a nexus, service connection is not 
warranted.  Significantly, his VA treatment records dated in 
2002 document various other 
post-service factors associated with his current anxiety 
disorder - notably his financial problems, unemployment, 
difficulties with his wife, excessive worry about his family, 
and his brother's then recent death.  

Overall, the veteran's service and post-service medical 
records provide very negative evidence against his claim as 
they reflect an anxiety disorder beginning decades after 
service with no connection to service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for an anxiety disorder, as there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an anxiety disorder is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


